  9:19-cv-02163-RMG-MGB          Date Filed 04/27/20     Entry Number 15       Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

Ted D. Ellis and Teresa Ellis,         )
                                       )
              Plaintiffs,              )
                                       )
                      v.               )          C/A No.: 9:19-cv-2163-RMG-MGB
                                       )
Cody C. Kirkman, individually; Amber )
Swinehammer, individually; Lindsey     )          PLAINTIFF’S DESIGNATION OF
Gibson, individually; Cody C. Kirkman, )               EXPERT WITNESSES
Amber Swinehammer, and Lindsey         )
Gibson, as agents/officers of Town of )
Bluffton Police Department; and Town )
Of Bluffton Police Department          )
                                       )
              Defendants.              )
________________________ ________)


Pursuant to Federal Rule of Civil Procedure 26(a)(2)(A), Plaintiffs Ted D. Ellis and Teresa

Ellis, notifies all interested parties that they may present expert testimony at trial in this

action from the following expert and treating medical professionals:


       Professor Seth Stoughton
       Associate Professor of Law
       School of Law
       University of South Carolina
       1525 Senate Street
       Room 325
       Columbia, SC 29208

       Professor Stoughton will testify as to his expert opinion of the propriety of the use
of force used by law enforcement in this incident as well the lack of proper supervision
and training that directly led to the improper use of force.


       Dr. Adam Squicquero
       Howard Family Dental Pinckney Colony
       10 Pinckney Colony Road Suite 503
       Bluffton, Sc 29909
  9:19-cv-02163-RMG-MGB            Date Filed 04/27/20      Entry Number 15       Page 2 of 3




        Dr. Squicquero will testify as to the injuries suffered by Plaintiff Ted Ellis as a result
of the subject incident, the dental treatment rendered as a result of those injuries, and his
observations of the distress and suffering caused to Mr. Ellis during his encounters with
him. Dr. Rami will base his testimony and opinions on his specialty in dentistry and
reconstructive surgery.


       Dr. Saied Khosrowpour
       Coastal Carolina Medical Center
       1000 Medical Center Dr
       Hardeeville, SC 29927

        Dr. Khosrowpour will testify as to the injuries suffered by Plaintiff Ted Ellis as a
result of the subject incident, the medical treatment rendered as a result of those injuries,
and his observations of the distress and suffering caused to Mr. Ellis during his
encounters with him. Dr. Khosrowpour will base his testimony and opinions on his
specialty in emergency medicine.


       Kasie A. Moore NP
       Coastal Carolina Medical Center
       1000 Medical Center Dr
       Hardeeville, SC 29927

       Ms. Moore will testify as to the injuries suffered by Plaintiff Ted Ellis as a result of
the subject incident, the medical treatment rendered as a result of those injuries, and her
observations of the distress and suffering caused to Mr. Ellis during his encounters with
him. Ms. Moore will base her testimony and opinions on her specialty in emergency
medicine.


       Amber Williamson, RN
       Coastal Carolina Medical Center
       1000 Medical Center Dr
       Hardeeville, SC 29927

       Ms. Williamson will testify as to the injuries suffered by Plaintiff Ted Ellis as a result
of the subject incident, the medical treatment rendered as a result of those injuries, and
her observations of the distress and suffering caused to Mr. Ellis during his encounters
with him.

       Dr. Paul Zorch
       Coastal Carolina Medical Center
       1000 Medical Center Dr
       Hardeeville, SC 29927
  9:19-cv-02163-RMG-MGB          Date Filed 04/27/20     Entry Number 15       Page 3 of 3




      Dr. Zorch will testify as to the injuries suffered by Plaintiff Ted Ellis as a result of
the subject incident, the medical treatment rendered as a result of those injuries, and his
observations of the distress and suffering caused to Mr. Ellis during his encounters with
him. Dr. Zorch will base his testimony and opinions on his specialty in family medicine.




This is to certify that written reports of the expert witness and treatment from the health
care professionals listed above regarding Plaintiffs have been provided to opposing
counsel. This disclosure is made to notify all interested parties and counsel that Plaintiffs
intend to offer factual and expert testimony from Professor Stoughton and all of Ted Ellis’s
medical treatment providers regarding injuries diagnosed, causation of same, treatment
for same, prognosis of same and all other particulars set forth in his medical records.
Plaintiffs reserve the right to supplement this response upon receipt of additional
information as discovery continues.


                                           Respectfully submitted,

                                           s/_Arie D. Bax
                                           FEDERAL ID #: 10340
April 27, 2020                             The Bax Law Firm
                                           2 Merchants Lane Suite 210
                                           Beaufort, SC 29907
                                           Phone: (843) 522-0980 Fax: (843) 379-3115
                                           ATTORNEY FOR THE PLAINTIFFS
